Citation Nr: 9904799	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for removal of the right testis.

2.  Entitlement to restoration of a 100 percent disability 
rating for metastatic seminoma, status post surgical removal 
of the right testicle.

3.  Entitlement to restoration of a 100 percent disability 
rating for seminoma metastases of the liver.

4.  Entitlement to an increased rating for residuals of 
metastatic seminoma, with metastases to the liver and hilar 
and axillary nodes.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to March 
1993.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, dated in September 1994 and June 1995.  Those 
decisions reduced the rating assigned to the residuals of the 
veteran's metastatic seminoma.

The issues of entitlement to restoration of a 100 percent 
disability rating for metastatic seminoma, status post 
surgical removal of the right testicle; entitlement to 
restoration of a 100 percent disability rating for seminoma 
metastases of the liver; and entitlement to an increased 
rating for residuals of metastatic seminoma, with metastases 
to the liver and hilar and axillary nodes, are addressed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran had one testis removed.

2.  The veteran was assigned a 10 percent disability rating 
under DC 7524, effective prior to September 8, 1994.


CONCLUSIONS OF LAW

The veteran is entitled to restoration of a 10 percent 
disability rating for the removal of one testis. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.105(a), 3.951(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran underwent the removal of his right testis as the 
result of malignant seminoma.  The veteran was rated under 
Diagnostic Codes (DCs) 7524-7528 for metastatic seminoma, 
status post-surgical removal of the right testicle at 100 
percent from March 6, 1993.  Prior to September 8, 1994, the 
loss of one testis warranted a 10 percent disability rating.  
See 38 C.F.R. § 4.115b DC 7524 (1994); 59 Fed. Reg. 46339 
(1994).  Malignant neoplasm of the genitourinary system was 
assigned a 100 disability rating following the cessation of 
therapeutic procedures.  As of September 8, 1994, the loss of 
one testis does not warrant a compensable disability rating.  
38 C.F.R. § 4.115b DC 7524 (1998).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1998), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.

The symptomatology of these conditions was not duplicative or 
overlapping.  The veteran was entitled to separate ratings 
for the disability produced by therapeutic treatment of the 
malignant neoplasm under DC 7528.  In addition, he was 
entitled to a 10 percent disability rating under DC 7524 for 
the removal of one testis,  in addition to the 100 percent 
under DC 7528, from March 6, 1993.  38 C.F.R. § 3.105(a) 
(1998).

The law provides that a disability rating in effect at the 
time the Rating Schedule is revised cannot be reduced due to 
the change in the Rating Schedule, unless an improvement in 
the veteran's disability is shown to have occurred. 38 
U.S.C.A. § 1155; see Fugere v. Derwinski, 972 F.2d 331 (Fed. 
Cir. 1992); 38 C.F.R. § 3.951(a) (1998).

The 10 percent evaluation was awarded on the basis that the 
veteran had loss of one testicle.  Review of the medical 
evidence does not reveal any change in that status.  Absent a 
change in the rating criteria, his disability evaluation 
would not warrant reduction.  The provisions of 38 U.S.C.A. § 
1155, preclude reduction in the 10 percent evaluation.  
Therefore the 10 percent rating for loss of the right 
testicle must be restored.

ORDER

The claim for restoration of the 10 percent disability rating 
for the loss of the right testis is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

Review of the veteran's claims folder indicates that further 
evidentiary and due process development is necessary prior to 
appellate consideration of the remaining issues.

The September 1994 rating decision enacted a July 1994 
proposed rating decision.  The veteran has filed a notice of 
disagreement and has voiced his disagreement with that 
decision during his personal hearing, yet the RO has not 
provided him with a statement of the case regarding the 
reduction of the rating of the carcinomas of the right 
testicle and liver from 100 percent.  While the veteran has 
been provided a statement of the case with regard to the 
reduction of the rating of the loss of his right testicle 
from 10 percent to zero percent, no statement of the case has 
issued regarding the reductions from 100 to zero percent for 
metastatic seminoma and seminoma metastatic to liver.  C.f. 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan 20. 1999) 
(SOC addressing increased rating not sufficient to address 
issue of original rating assigned).  These issue therefore 
must be remanded to the RO for the issuance of a statement of 
the case in response to the veteran's notice of disagreement.  
38 U.S.C.A. § 7105; see Buckley v. West, No. 96-1764 (U.S. 
Vet. App. Dec. 3, 1998), Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  The Board of 
Veterans' Appeals (Board) notes that entitlement to a 
compensable disability rating for the removal of a testicle 
depends upon the functionality of the remaining testicle, see 
38 C.F.R. § 4.115b DC 7524 (1998).  Review of the veteran's 
claims folder does not reveal any current medical evidence 
regarding the functionality of the veteran's remaining 
testicle.  The most recent VA medical examination that 
addressed the veteran's left testicle was in September 1993.

The Board notes that several VA examinations have attributed 
peripheral neuropathies, a skin rash, and fatigue to the 
treatment the veteran underwent for his cancer.  Several of 
these complaints have been addressed in a rating decision 
regarding possible service connection as manifestations of an 
undiagnosed illness under 38 C.F.R. § 3.317, however they 
have not been addressed as residuals of the veteran's 
treatment for cancer.  The veteran is currently rated under 
DC 7343 for metastatic seminoma to liver, that code provides 
for the rating of the residuals of the malignancy after one 
year following the cessation of therapeutic procedures.  
Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1995), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet.App. 259 (1994), that for 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The veteran's challenge to the 
propriety of the reduction in rating necessarily includes a 
claim for a compensable rating for all the residuals of the 
malignancy as provided in 38 C.F.R. § 4.114, DC 7343 and 7528 
(1998).

The veteran stated at his personal hearing in October 1994  
that he was treated by the service department as a dependent 
of his wife.  The Board notes the RO's attempts to obtain 
treatment records for the veteran were fruitless.  It is not 
clear whether the veteran's treatment records were requested 
as a dependent of his wife.

The veteran's claim is remanded to the RO for the following 
development and adjudicative actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the 
metastatic seminoma or its residuals 
since 1993.  After securing the necessary 
release, the RO should obtain these 
records.  The veteran should provide all 
necessary information for the service 
departments identification of his 
treatment records, thereafter, the RO 
should attempt to secure all records of 
treatment provided the veteran by the 
service department as a dependent of his 
spouse.

2.  The veteran should be afforded 
appropriate examinations to determine the 
current residuals of the metastatic 
seminoma, including the effects of that 
disability, or the effects of the 
radiation and chemotherapy provided for 
that disability, on his left testicle.  
The examiners should review the claims 
folder before completion of the 
examinations.  The examiners should 
determine whether the left testicle is 
atrophied or nonfunctioning.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The supplemental statement of the 
case must address the issues of 
restoration of the 100 percent disability 
rating for metastatic seminoma, status 
post surgical removal of the right 
testicle and seminoma metastases of the 
liver.  Only if the veteran files a 
timely substantive appeal should the 
veteran's appeal as to these issues be 
returned to the Board.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue. See Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.







		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

